DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 04, 2020 has been entered.
 Response to Amendment
2.	This Office Action is issued in response to Applicant’s request for continued examination filed on May 04, 2020 in which claims 1-20 are presented for examination.
3.	Claims 1-20 are pending, of which claims 1, 9, and 16 are in independent form.
4.	Claims 1, 9, and 16 are amended.

Response to Arguments
5.	Applicant's arguments filed May 04, 2020 have been fully considered. The examiner notes the current claims are not subject to an art rejection. The new amendments present limitations that, in combination with the other limitations in the
claim, are not found in the prior art. None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited varied threshold depending on biometric information type and biometric information credibility, thereby indicating the nexus a false nexus, that the consolidated set of source records did not originate from the same person”. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore, independent claims 1, 9, and 16 are novel and non-obvious over the art. The dependent claims likewise are novel and non-obvious over the art.
 	However, the claims are subject to at least one non-art rejection as seen below. However, the examiner notes that the language that causes the claims to overcome the art rejection are also the limitations that included in the 35 USC 101 rejection.
Claim Rejections - 35 USC § 101
6. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	As to independent claims 1, 9, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a computer-implemented method of identifying and removing false nexuses in previously consolidated data.
	The limitation of “…analyze the set of biometric information of the set of source records to determine a biometric comparative analysis score indicating a level of confidence that the biometric data for each of the set of source records previously consolidated into the single consolidated record describe the same person”, “detecting whether the biometric comparative analysis score is less than a varied threshold depending on biometric information type and biometric information credibility”, “responsive to detecting the biometric comparative analysis score is less than the varied threshold indicating the false nexus performing a splitting action related to the single consolidated record”, “automatically split the consolidated record in the consolidation database to form at least a first deconsolidated record of a first individual and a second deconsolidated record of a second individual in the consolidated”, and “responsive to the splitting action generate a report“, except for generic computing components, nothing in the claim element precludes the step from practically being performed in the mind or on pen/paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 9, and 16 recite an abstract idea.
8.	This judicial exception is not integrated into a practical application. In particular, 1, 9, and 16 are directed to an abstract idea.
9.	 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a one or more hardware processors to perform the receiving, utilizing, detecting, performing a splitting, , preserve, automatically split, and generate a report steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  "The limitation "receiving a set of biometric information..." as discussed above is mere data gathering. Courts have recognized mere data gathering to be insignificant extrasolution activity which does not result in significantly more than the abstract idea."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145